UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-07470 EAGLE SERIES TRUST (Formerly: Heritage Series Trust) (Exact name of Registrant as Specified in Charter) 880 Carillon Parkway St. Petersburg, FL 33716 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (727) 567-8143 RICHARD J. ROSSI, PRESIDENT 880 Carillon Parkway St. Petersburg, FL 33716 (Name and Address of Agent for Service) Copy to: FRANCINE J. ROSENBERGER, ESQ. K&L Gates LLP 1treet, NW Washington, D.C.20006 Date of fiscal year end: October 31 Date of reporting period: January 31, 2010 Item 1. Schedule of Investments Eagle International Equity Fund Investment Portfolio January 31, 2010 (unaudited) Common stocks- 93.5% (a) Shares Value Australia5.6% Alumina Ltd. AMP Ltd. Asciano Group * Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. BlueScope Steel Ltd. Boral Ltd. Brambles Ltd. Commonwealth Bank of Australia Fortescue Metals Group Ltd. * Insurance Australia Group Ltd. Intoll Group Macquarie Atlas Roads Group * Macquarie Group Ltd. MAp Group National Australia Bank Ltd. Newcrest Mining Ltd. Qantas Airways Ltd. Rio Tinto Ltd. Suncorp-Metway Ltd. Toll Holdings Ltd. Wesfarmers Ltd. Westpac Banking Corporation Austria1.3% Andritz AG Erste Group Bank AG OMV AG Telekom Austria AG Voestalpine AG Belgium0.6% Anheuser-Busch InBev NV Fortis KBC Groep NV * Bermuda0.2% China Yurun Food Group Ltd. Cnpc Hong Kong Ltd. Seadrill Ltd. Brazil0.7% All America Latina Logistica SA Amil Participacoes SA Banco Santander Brasil SA * BRF - Brasil Foods SA Centrais Eletricas Brasileiras SA JBS SA Vale SA, Sponsored ADR Britain11.1% Anglo American PLC * AstraZeneca PLC Aviva PLC Barclays PLC BG Group PLC BHP Billiton PLC BP PLC BT Group PLC Cadbury PLC Diageo PLC GKN PLC GlaxoSmithKline PLC HSBC Holdings PLC Imperial Tobacco Group PLC Kingfisher PLC Legal & General Group PLC Lloyds Banking Group PLC Lonmin PLC * Old Mutual PLC Prudential PLC Rio Tinto PLC Rolls-Royce Group PLC Tesco PLC Vodafone Group PLC Wolseley PLC * WPP PLC Canada4.9% Agnico-Eagle Mines Ltd. Agrium Inc. Bank of Montreal Bank of Nova Scotia Barrick Gold Corporation Bombardier Inc., Class B Canadian Imperial Bank of Commerce Canadian Oil Sands Trust Canadian Pacific Railway Ltd. Cenovus Energy Inc. EnCana Corporation Finning International Inc. Goldcorp Inc. IGM Financial Inc. Ivanhoe Mines Ltd. * Kinross Gold Corporation Manulife Financial Corporation National Bank of Canada Potash Corporation of Saskatchewan Inc. Royal Bank of Canada Silver Wheaton Corporation * Sun Life Financial Inc. Suncor Energy Inc. Talisman Energy Inc. The Toronto-Dominion Bank Cayman Islands0.6% Belle International Holdings Ltd. China Mengniu Dairy Company Ltd. Hengan International Group Company Ltd. Parkson Retail Group Ltd. Want Want China Holdings Ltd. China0.6% Beijing Capital International Airport Company Ltd. * China Coal Energy Company China Shenhua Energy Company Ltd. Dongfang Electric Corporation Ltd. Mindray Medical International Ltd., Sponsored ADR Shandong Weigao Group Medical Polymer Company Ltd. Sinopharm Group Company * Tsingtao Brewery Company Ltd. Yanzhou Coal Mining Company Ltd. Czech1.2% Komercni Banka, AS Denmark0.7% A.P. Moller-Maersk AS 21 Danske Bank AS DSV AS FLSmidth & Co. AS Novo Nordisk AS, Class B Finland0.4% Fortum Oyj Kesko Oyj, Class B Metso Oyj Neste Oil Oyj Nokia Oyj France8.6% Accor SA Aeroports de Paris Alcatel-Lucent Alstom SA AXA SA BNP Paribas Bouygues SA Carrefour SA Casino Guichard-Perrachon SA CFAO SA * Cie Generale de Geophysique-Veritas * Compagnie de Saint-Gobain Credit Agricole SA Danone EDF SA France Telecom SA Iliad SA Lafarge SA LVMH Moet Hennessy Louis Vuitton SA Michelin (CGDE), Class B Pernod-Ricard SA PPR Publicis Groupe SA Renault SA Sanofi-Aventis SA Schneider Electric SA Societe Generale Suez Environnement Company Total SA Valeo SA Vallourec SA Veolia Environnement Vinci SA Vivendi SA Germany6.4% Adidas AG Allianz SE Bayer AG Beiersdorf AG 89 Bilfinger Berger AG Celesio AG Daimler AG Deutsche Boerse AG Deutsche Post AG Deutsche Telekom AG E.ON AG Fraport AG Fresenius SE HeidelbergCement AG Henkel AG & Co. KGaA HOCHTIEF AG MAN SE Metro AG RWE AG Salzgitter AG SAP AG Siemens AG Greece0.1% Hellenic Telecommunications Organization SA Hong Kong1.2% Beijing Enterprises Holdings Ltd. China Merchants Holdings International Company Ltd. China Resources Enterprise Ltd. Denway Motors Ltd. Esprit Holdings Ltd. GOME Electrical Appliances Holdings Ltd. Hutchison Whampoa Ltd. Lenovo Group Ltd. Li & Fung Ltd. United Company RUSAL Ltd. * Hungary0.7% OTP Bank PLC India1.4% Dr. Reddy's Laboratories Ltd., Sponsored ADR HDFC Bank Ltd., Sponsored ADR ICICI Bank Ltd., Sponsored ADR Infosys Technologies Ltd., Sponsored ADR Sterlite Industries India Ltd., Sponsored ADR Tata Motors Ltd., Sponsored ADR Indonesia0.3% Bank Central Asia Tbk PT Telekomunikasi Indonesia Tbk PT Ireland0.4% Bank of Ireland * CRH PLC Dragon Oil PLC * Israel0.0% Teva Pharmaceutical Industries Ltd., Sponsored ADR Italy2.9% Assicurazioni Generali SpA Atlantia SpA Banca Popolare di Milano Scarl Buzzi Unicem SpA ENI SpA Intesa Sanpaolo SpA Italcementi SpA Mediaset SpA Mediobanca SpA * Prysmian SpA Snam Rete Gas SpA Telecom Italia SpA UniCredit SpA * Japan11.2% Aeon Mall Company Ltd. Aisin Seiki Company Ltd. Asahi Breweries Ltd. Asahi Glass Company Ltd. Benesse Holdings Inc. Canon Inc. Central Japan Railway Company 13 Daikin Industries Ltd. Daiwa Securities Group Inc. Denso Corporation East Japan Railway Company Eisai Company Ltd. FamilyMart Company Ltd. Fanuc Ltd. Fukuoka Financial Group Inc. Honda Motor Company Ltd. Hoya Corporation ITOCHU Corporation JFE Holdings Inc. Kawasaki Heavy Industries Ltd. Kirin Holdings Company Ltd. Komatsu Ltd. Konica Minolta Holdings Inc. Kubota Corporation Kurita Water Industries Ltd. Kyocera Corporation Lawson Inc. Makita Corporation Mazda Motor Corporation * Mitsubishi Corporation Mitsubishi Electric Corporation Mitsubishi Estate Company Ltd. Mitsubishi Heavy Industries Ltd. Mitsubishi UFJ Financial Group Inc. Mitsubishi UFJ Lease & Finance Company Ltd. Mitsui & Company Ltd. Mitsui Fudosan Company Ltd. NGK Insulators Ltd. Nidec Corporation Nikon Corporation Nintendo Company Ltd. Nippon Building Fund Inc. 4 Nippon Steel Corporation Nippon Telegraph & Telephone Corporation Nissan Motor Company Ltd. Nomura Holdings, Inc. NSK Ltd. NTT DoCoMo Inc. 91 ORIX Corporation Panasonic Corporation Resona Holdings Inc. Ricoh Company Ltd. Sharp Corporation Shin-Etsu Chemical Company Ltd. Shiseido Company Ltd. SMC Corporation Sony Corporation Stanley Electric Company Ltd. Sumitomo Metal Industries Ltd. Sumitomo Mitsui Financial Group Inc. Sumitomo Realty & Development Company Ltd. Suruga Bank Ltd. Suzuki Motor Corporation Takeda Pharmaceutical Company Ltd. The Bank of Yokohama Ltd. The Chiba Bank Ltd. The Japan Steel Works Ltd. The Shizuoka Bank Ltd. The Sumitomo Trust & Banking Company Ltd. Tokio Marine Holdings Inc. Toshiba Corporation Toyota Motor Corporation Unicharm Corporation Luxembourg0.5% ArcelorMittal Evraz Group SA, Sponsored GDR Malaysia0.0% Axiata Group Bhd * Mexico1.5% America Movil, SAB de CV, Sponsored ADR Cemex SAB de CV * Cemex SAB de CV, Sponsored ADR * Fomento Economico Mexicano, SAB de CV, Sponsored ADR Grupo Financiero Banorte, SAB de CV Grupo Modelo SAB de CV Grupo Televisa SA Grupo Televisa SA, Sponsored ADR Netherlands5.2% Aegon NV European Aeronautic Defence and Space Company NV Heineken NV ING Groep NV Koninklijke Boskalis Westminster NV Koninklijke KPN NV Koninklijke Philips Electronics NV Randstad Holding NV Reed Elsevier NV Royal Dutch Shell PLC, Class A SBM Offshore NV TNT NV Unilever NV Norway1.6% DnB NOR ASA Norsk Hydro ASA Orkla ASA Statoil ASA Storebrand ASA Telenor ASA * Yara International ASA Poland1.0% Bank Pekao SA Bank Zachodni WBK SA Powszechna Kasa Oszczednosci Bank Polski SA Portugal0.1% Energias de Portugal SA Galp Energia SGPS SA, Class B Republic of Korea,0.7% LG Display Company Ltd. LG Electronics Inc. Russia5.5% Gazprom Neft JSC, Sponsored ADR * Gazprom OAO, Sponsored ADR Lukoil OAO, Sponsored ADR Magnit OAO, Sponsored GDR Mechel, Sponsored ADR MMC Norilsk Nickel, Sponsored ADR * Mobile Telesystems OJSC, Sponsored ADR NovaTek OAO, Sponsored GDR Novorossiysk Commercial Sea Port, Sponsored GDR Rosneft Oil Company, Sponsored GDR Sberbank Severstal, Sponsored GDR * Uralkali, Sponsored GDR Vimpel-Communications, Sponsored ADR VTB Bank OJSC, Sponsored GDR X 5 Retail Group NV, Sponsored GDR * South Africa0.3% AngloGold Ashanti Ltd. Impala Platinum Holdings Ltd. Shoprite Holdings Ltd. Standard Bank Group Ltd. South Korea2.9% Hyundai Motor Company KB Financial Group Inc. * NHN Corporation * POSCO Samsung Electronics Company Ltd. Shinhan Financial Group Company Ltd. Spain0.7% Ferrovial SA Inditex SA Repsol YPF SA Telefonica SA Sweden1.2% Alfa Laval AB Atlas Copco AB, Class A Autoliv, Inc., Sponsored SDR Hennes & Mauritz AB, Class B Sandvik AB SKF AB, Class B Svenska Cellulosa AB, Class B Swedbank AB, Class A Swedish Match AB TeliaSonera AB Volvo AB, Class B Switzerland7.1% ABB Ltd. Cie Financiere Richemont SA Credit Suisse Group AG Flughafen Zuerich AG Holcim Ltd. * Logitech International SA * Nestle SA Nobel Biocare Holding AG Novartis AG Roche Holding AG SGS SA 32 Swiss Reinsurance Company Ltd. Swisscom AG Syngenta AG The Swatch Group AG UBS AG Xstrata PLC Zurich Financial Services AG Taiwan3.1% Acer Inc. Advanced Semiconductor Engineering Inc. Advanced Semiconductor Engineering Inc., Sponsored ADR Asustek Computer Inc. AU Optronics Corporation Chunghwa Telecom Co., Ltd., Sponsored ADR Compal Electronics Inc. Foxconn Technology Company Ltd. Hon Hai Precision Industry Company Ltd. MediaTek Inc. Quanta Computer Inc. Siliconware Precision Industries Company, Sponsored ADR Taiwan Semiconductor Manufacturing Company Ltd., Sponsored ADR Wistron Corporation Thailand0.1% Thai Beverage PCL Ukraine0.5% Raiffeisen Bank Aval * Ukrnafta Oil Company * Ukrsotsbank JSCB * UkrTelecom * UkrTelecom, Sponsored GDR * United Kingdom0.4% Carnival PLC * Reckitt Benckiser Group PLC Vedanta Resources PLC Whitbread PLC WM Morrison Supermarkets PLC Total common stocks (cost $86,635,844) Preferred stocks - 1.1% (a) Brazil0.7% Banco Bradesco SA Centrais Eletricas Brasileiras SA Cia Brasileira de Distribuicao Gerdau SA Lojas Americanas SA Petroleo Brasileiro SA Usinas Siderurgicas de Minas Gerais SA Germany0.4% Henkel AG & Company KGaA Porsche Automobil Holding SE Volkswagen AG Total preferred stocks (cost $1,059,066) Investment companies - 3.4% (a) India1.2% iShares MSCI India ETF * Ireland2.0% iShares DJ Euro STOXX 50 ETF United States0.2% SPDR Gold Trust ETF * Total investment companies (cost $3,452,516) Equity-linked notes and rights - 0.0% (a) Italy0.0% Mediobanca SpA, 03/18/11 (equity-linked notes) * UniCredit SpA, 01/29/10 (rights) * 5 0 Total equity-linked notes and rights (cost $0) Total investment portfolio (cost $91,147,426)98.0% (a) * Non-income producing security. (a) Percentages indicated are based on net assets of $106,431,187. ADR - American depository receipt ETF - Exchange-traded fund GDR - Global depository receipt SDR - Swedish depository receipt SPDR - Standard & Poor's depositary receipt Forward Foreign Currency Contracts Outstanding UNAUDITED|01.31.2010 Unrealizedappreciation Delivery Contract to deliver In exchange for date USD CZK 3/17/10 USD EUR 3/17/10 Total unrealized appreciation CZK Czech Koruna EUR Euro Currency USD United States Dollar Industry Allocation UNAUDITED|01.31.2010 % of net Industry Value assets Banks 17.8% Oil & gas 10.5% Mining 8.9% Pharmaceuticals 5.4% Telecommunications 4.9% Food 4.8% Auto manufacturers 3.9% Investment companies 3.4% Insurance 3.3% Engineering & construction 3.2% Electronics 2.6% Iron/steel 2.2% Semiconductors 2.2% Financial services 2.1% Building materials 1.8% Beverages 1.8% Computers 1.7% Chemicals 1.6% Electric 1.5% Retail 1.5% Transportation 1.3% Distribution/wholesale 1.2% Machinery 1.2% Diversified manufacturer 0.8% Electrical components & equipment 0.7% Home furnishings 0.6% Auto parts & equipment 0.5% Agriculture 0.5% Multimedia 0.5% Office/business equipment 0.5% Healthcare products 0.4% Real estate 0.4% Commercial services 0.4% Coal 0.3% Hand/machine tools 0.3% Metal fabricate/hardware 0.3% Miscellaneous manufacturer 0.3% Software 0.2% Broadcasting services/programs 0.2% Water 0.2% Household products 0.2% Printing & publishing 0.2% Cosmetics/personal care 0.2% Forest products & paper 0.2% Apparel 0.2% Aerospace/defense 0.1% Advertising 0.1% Internet 0.1% Toys/games/hobbies 0.1% Lodging 0.1% Leisure time 0.1% Gas 0.1% Oil & gas services 0.1% Television, cable & radio 0.1% Healthcare services 0.1% Other 0.1% Total investment portfolio 98.0% Eagle Large Cap Core Fund Investment Portfolio January 31, 2010 (unaudited) Common stocks- 88.5% (a) Shares Value Advertising2.9% Omnicom Group Inc. Aerospace/defense1.7% United Technologies Corporation Auto manufacturers2.0% PACCAR Inc. Banks12.0% Bank of America Corporation JPMorgan Chase & Company The Goldman Sachs Group, Inc. Wells Fargo & Company Biotechnology1.3% Genzyme Corporation * Computers4.3% Apple, Inc. * EMC Corporation * Diversified manufacturer5.6% General Electric Company Tyco International Ltd. Healthcare products7.9% Covidien PLC Johnson & Johnson Zimmer Holdings, Inc. * Healthcare services2.5% UnitedHealth Group Inc. Insurance1.5% MetLife, Inc. Multimedia2.6% Viacom Inc., Class B * Oil & gas9.9% BP PLC, Sponsored ADR ConocoPhillips EOG Resources Inc. Exxon Mobil Corporation Oil & gas services2.4% Schlumberger Ltd. Pharmaceuticals3.6% Pfizer Inc. Retail10.4% Home Depot, Inc. Macy's Inc. Staples, Inc. Wal-Mart Stores, Inc. Semiconductor equipment3.5% Applied Materials, Inc. Semiconductors2.1% Texas Instruments Inc. Software7.9% Activision Blizzard Inc. * Autodesk, Inc. * Electronic Arts Inc. * Microsoft Corporation Telecommunications3.2% Cisco Systems, Inc. * Sprint Nextel Corporation * Television, cable & radio1.2% Comcast Corporation, Class A Total common stocks (cost $110,404,854) Investment companies- 2.8%(a) Materials Select Sector SPDR ETF Total investment companies (cost $3,976,137) Total investment portfolio excluding repurchase agreement (cost $114,380,991) Repurchase agreement- 8.7%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated January 29, 2010 @ 0.01% to be repurchased at $11,187,009 on February 1, 2010, collateralized by $11,395,000 United States Treasury Notes, 3.125% due October 31, 2016 (market value $11,556,531 including interest) (cost $11,187,000) Total investment portfolio (cost $125,567,991)100.0% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $129,215,804. ADR - American depository receipt ETF - Exchange-traded fund SPDR - Standard & Poor's depositary receipt Eagle Mid Cap Growth Fund Investment Portfolio January 31, 2010 (unaudited) Common stocks- 97.1% (a) Shares Value Aerospace/defense1.7% Goodrich Corporation Apparel2.5% Coach Inc. Auto manufacturers3.2% Navistar International Corporation * Oshkosh Corporation Biotechnology2.7% Celgene Corporation * Dendreon Corporation * Illumina, Inc. * Chemicals7.5% CF Industries Holdings Inc. Huntsman Corporation Lubrizol Corporation Terra Industries Inc. Commercial services4.4% Apollo Group Inc., Class A * Hewitt Associates Inc., Class A * Ritchie Brothers Auctioneers Inc. Computers5.1% Accenture PLC, Class A Western Digital Corporation * Electronics4.2% Dolby Laboratories, Inc., Class A * Thermo Fisher Scientific Inc. * Entertainment3.1% Bally Technologies, Inc. * Penn National Gaming, Inc. * Environmental control2.4% Republic Services, Inc. Waste Connections, Inc. * Financial services4.6% Ameriprise Financial, Inc. Jefferies Group Inc. TD Ameritrade Holding Corporation * Healthcare products2.1% Inverness Medical Innovations Inc. * Patterson Companies, Inc. * Healthcare services2.0% CIGNA Corporation Lincare Holdings Inc. * Household products2.8% Church & Dwight Co., Inc. Insurance1.3% RenaissanceRe Holdings Ltd. Leisure time2.2% Carnival Corporation Machinery2.8% AGCO Corporation * Bucyrus International Inc. Mining1.7% Freeport-McMoRan Copper & Gold Inc. Oil & gas5.0% CNX Gas Corporation * Continental Resources Inc. * Whiting Petroleum Corporation * Oil & gas services3.6% Baker Hughes Inc. Weatherford International Ltd. * Pharmaceuticals5.3% Express Scripts Inc. * Mylan Inc. * Retail4.8% Advance Auto Parts, Inc. Chico's FAS, Inc. * Limited Brands Inc. Semiconductors8.4% Linear Technology Corporation MEMC Electronic Materials, Inc. * Micron Technology, Inc. * Rovi Corporation * Software6.6% Adobe Systems Inc. * ANSYS, Inc. * Autodesk, Inc. * MSCI Inc., Class A * Telecommunications4.2% Amdocs Ltd. * American Tower Corporation, Class A * Polycom, Inc. * Transportation2.9% Kansas City Southern * Landstar System, Inc. Total common stocks (cost $119,392,414) Total investment portfolio (cost $119,392,414)97.1% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $153,587,780. Eagle Mid Cap Stock Fund Investment Portfolio January 31, 2010 (unaudited) Common stocks- 97.8% (a) Shares Value Domestic - 84.9% Apparel1.5% VF Corporation Banks2.7% First Horizon National Corporation * Northern Trust Corporation Beverages2.4% Dr. Pepper Snapple Group Inc. Biotechnology1.3% Bio-Rad Laboratories, Inc., Class A * Broadcasting services/programs2.4% Discovery Communications Inc., Class A * Chemicals3.5% Airgas Inc. Ecolab Inc. Lubrizol Corporation Commercial services5.5% FTI Consulting, Inc. * H&R Block, Inc. SEI Investments Company The Western Union Company Computers3.0% IHS Inc., Class A * Synopsys, Inc. * Diversified manufacturer0.9% ITT Corporation Electrical components & equipment2.1% AMETEK, Inc. Electronics6.3% Agilent Technologies Inc. * Amphenol Corporation, Class A Dolby Laboratories, Inc., Class A * FLIR Systems, Inc. * Waters Corporation * Environmental control3.2% Nalco Holding Company Stericycle Inc. * Waste Connections, Inc. * Financial services6.0% CME Group Inc. IntercontinentalExchange, Inc. * Leucadia National Corporation * The NASDAQ OMX Group Inc. * Healthcare products4.1% Beckman Coulter, Inc. Idexx Laboratories, Inc. * Patterson Companies, Inc. * St. Jude Medical, Inc. * Healthcare services2.1% Laboratory Corporation of America Holdings * Lincare Holdings Inc. * Household products0.9% Tupperware Brands Corporation Insurance2.9% HCC Insurance Holdings, Inc. Reinsurance Group of America Inc. Internet1.8% Symantec Corporation * Machinery2.7% Bucyrus International Inc. Roper Industries Inc. Oil & gas4.1% EXCO Resources Inc. Noble Energy, Inc. Whiting Petroleum Corporation * Oil & gas services3.3% Baker Hughes Inc. Oceaneering International, Inc. * Packaging & containers5.6% Crown Holdings Inc. * Owens-Illinois, Inc. * Rock-Tenn Company, Class A Pharmaceuticals1.2% McKesson Corporation Printing & publishing2.1% John Wiley & Sons, Inc., Class A Retail3.8% O'Reilly Automotive, Inc. * Staples, Inc. TJX Companies, Inc. Savings & loans1.9% Hudson City Bancorp Inc. Washington Federal Inc. Semiconductors0.8% ON Semiconductor Corporation * Software6.8% ANSYS, Inc. * Broadridge Financial Solutions Inc. Fidelity National Information Services Inc. Fiserv, Inc. * Intuit Inc. * Total domestic common stocks (cost $1,135,352,721) Foreign - 12.9% Broadcasting services/programs1.9% Grupo Televisa SA, Sponsored ADR Financial services1.1% Lazard Ltd., Class A Healthcare products1.3% Covidien PLC Insurance2.6% Allied World Assurance Company Holdings, Ltd. Pharmaceuticals1.4% Warner Chilcott PLC, Class A * Semiconductors0.7% Marvell Technology Group Ltd. * Software1.5% Check Point Software Technologies Ltd. * Telecommunications2.4% BCE Inc. Cellcom Israel Ltd. Total foreign common stocks (cost $166,989,836) Total common stocks (cost $1,302,342,557) Repurchase agreement- 2.7%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated January 29, 2010 @ 0.01% to be repurchased at $38,161,032 on February 1, 2010, collateralized by $39,015,000 United States Treasury Notes, 3.0% due September 30, 2016 (market value $39,416,270 including interest) (cost $38,161,000) Total investment portfolio (cost $1,340,503,557)100.5% (a) $ 1,423,456,718 * Non-income producing security (a) Percentages indicated are based on net assets of $1,416,625,125. ADR - American depository receipt Eagle Small Cap Core Value Fund Investment Portfolio January 31, 2010 (unaudited) Common stocks- 94.2% (a) Shares Value Aerospace/defense0.9% Orbital Sciences Corporation * Banks6.9% Cardinal Financial Corporation Columbia Banking System Inc. First Financial Bancorp PrivateBancorp Inc. Signature Bank * Southwest Bancorp, Inc. Sterling Bancshares, Inc. Texas Capital Bancshares, Inc. * Biotechnology1.6% Charles River Laboratories International, Inc. * Cubist Pharmaceuticals, Inc. * Building materials0.2% Lennox International Inc. Chemicals0.6% Kraton Performance Polymers Inc. * Coal1.9% Alpha Natural Resources Inc. * Massey Energy Company Commercial services10.7% Chemed Corporation Cross Country Healthcare, Inc. * Euronet Worldwide, Inc. * Gartner, Inc. * Interactive Data Corporation LECG Corporation * Net 1 UEPS Technologies, Inc. * On Assignment, Inc. * Parexel International Corporation * Computers2.8% Electronics for Imaging, Inc. * Insight Enterprises, Inc. * Mercury Computer Systems, Inc. * SMART Modular Technologies (WWH), Inc. * Distribution/wholesale2.9% FGX International Holdings Ltd. * School Specialty, Inc. * Diversified manufacturer1.7% Barnes Group Inc. Matthews International Corporation, Class A Electric0.9% Allete, Inc. Electrical components & equipment0.7% Belden, Inc. Electronics1.8% Benchmark Electronics, Inc. * Sonic Solutions, Inc. * Engineering & construction2.0% Dycom Industries, Inc. * URS Corporation * Entertainment0.9% Lions Gate Entertainment Corporation * Environmental control0.3% Casella Waste Systems, Inc., Class A * Financial services4.4% Compass Diversified Holdings Cowen Group Inc., Class A * Investment Technology Group, Inc. * MarketAxess Holdings Inc. optionsXpress Holdings, Inc. SWS Group Inc. Gas1.8% AGL Resources, Inc. Healthcare products1.8% Merit Medical Systems, Inc. * Healthcare services5.5% AMERIGROUP Corporation * Amsurg Corporation * Mednax Inc. * Psychiatric Solutions, Inc. * Household products1.2% Jarden Corporation Insurance5.0% American Equity Investment Life Holding Company Assured Guaranty Ltd. First Mercury Financial Corporation Platinum Underwriters Holdings, Ltd. Stewart Information Services Corporation Validus Holdings Ltd. Internet1.7% 1-800-FLOWERS.COM Inc., Class A * SonicWALL, Inc. * Machinery1.4% Altra Holdings, Inc. * Flowserve Corporation Wabtec Corporation Metal fabricate/hardware0.7% Kaydon Corporation Mining1.5% IAMGOLD Corporation Oil & gas2.2% Comstock Resources, Inc. * Rosetta Resources, Inc. * Oil & gas services2.9% Dresser-Rand Group, Inc. * Oceaneering International, Inc. * Packaging & containers0.8% Silgan Holdings Inc. Pharmaceuticals1.6% Herbalife Ltd. Printing & publishing1.6% John Wiley & Sons, Inc., Class A REITs3.0% BioMed Realty Trust, Inc. Chimera Investment Corporation Government Properties Income Trust Kite Realty Group Trust Retail5.0% AerCap Holdings NV * AFC Enterprises, Inc. * Jo-Ann Stores Inc. * Nu Skin Enterprises, Inc., Class A Stage Stores, Inc. Savings & loans0.8% Berkshire Hills Bancorp Inc. Semiconductor equipment0.8% Varian Semiconductor Equipment Associates, Inc. * Semiconductors1.0% Microsemi Corporation * Software6.5% ACI Worldwide, Inc. * Aspen Technology, Inc. * Avid Technology, Inc. * Bottomline Technologies, Inc. * Sybase, Inc. * Telecommunications5.6% Alaska Communications Systems Group, Inc. Cbeyond Inc. * CommScope, Inc. * Switch & Data Facilities Company, Inc. * Symmetricom, Inc. * Syniverse Holdings, Inc. * Transportation0.6% Genesee & Wyoming Inc., Class A * Total common stocks (cost $39,633,830) Investment companies- 1.7%(a) Apollo Investment Corporation iShares Russell 2000 Index Fund (ETF) iShares Russell 2000 Value Index Fund (ETF) Total investment companies (cost $624,526) Total investment portfolio excluding repurchase agreement (cost $40,258,356) Repurchase agreement- 4.5%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated January 29, 2010 @ 0.01% to be repurchased at $2,828,002 on February 1, 2010, collateralized by $2,915,000 United States Treasury Bills due July 22, 2010 (market value $2,913,028 including interest) (cost $2,828,000) Total investment portfolio (cost $43,086,356)100.4% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $63,025,209. ETF - Exchange-traded fund Eagle Small Cap Growth Fund Investment Portfolio January 31, 2010 (unaudited) Common stocks- 99.0% (a) Shares Value Auto parts & equipment1.2% American Axle & Manufacturing Holdings Inc. * Banks1.2% First Commonwealth Financial Corporation UMB Financial Corporation Biotechnology3.2% Bio-Rad Laboratories, Inc., Class A * Cubist Pharmaceuticals, Inc. * Regeneron Pharmaceuticals Inc. * Seattle Genetics Inc. * Chemicals5.8% Huntsman Corporation Terra Industries Inc. Commercial services7.4% Coinstar Inc. * Monster Worldwide, Inc. * Ritchie Brothers Auctioneers Inc. Sotheby's The GEO Group, Inc. * Computers4.6% Compellent Technologies, Inc. * Netezza Corporation * Radiant Systems Inc. * Riverbed Technology Inc. * Electrical components & equipment1.8% A123 Systems Inc. * GrafTech International Ltd. * Electronics2.1% Coherent, Inc. * Entertainment3.6% Bally Technologies, Inc. * Shuffle Master, Inc. * Environmental control1.5% Waste Connections, Inc. * Financial services1.6% Broadpoint Gleacher Securities Inc. * Duff & Phelps Corporation, Class A optionsXpress Holdings, Inc. Hand/machine tools1.4% Regal-Beloit Corporation Healthcare products6.4% American Medical Systems Holdings, Inc. * Cutera, Inc. * Thoratec Corporation * Vital Images, Inc. * Healthcare services8.0% Addus HomeCare Corporation * Amedisys Inc. * Centene Corporation * Genoptix Inc. * ICON PLC, Sponsored ADR * Lincare Holdings Inc. * Psychiatric Solutions, Inc. * Home furnishings4.0% DTS, Inc. * Universal Electronics, Inc. * Internet1.9% TIBCO Software, Inc. * Lodging0.5% Choice Hotels International Inc. Metal fabricate/hardware1.1% Northwest Pipe Company * Oil & gas2.3% Brigham Exploration Company * Unit Corporation * Whiting Petroleum Corporation * Oil & gas services4.3% Lufkin Industries, Inc. OYO Geospace Corporation * Pharmaceuticals3.8% BioMarin Pharmaceutical Inc. * Herbalife Ltd. Onyx Pharmaceuticals Inc. * Vivus Inc. * REIT0.8% Redwood Trust Inc. Retail8.9% BJ's Restaurants, Inc. * Cash America International, Inc. Genesco Inc. * Vitamin Shoppe Inc. * Semiconductor equipment5.5% Formfactor Inc. * Teradyne, Inc. * Varian Semiconductor Equipment Associates, Inc. * Veeco Instruments Inc. * Semiconductors3.8% ON Semiconductor Corporation * Rovi Corporation * Software8.8% ANSYS, Inc. * Eclipsys Corporation * Informatica Corporation * MedAssets Inc. * Novell, Inc. * Quality Systems, Inc. Telecommunications1.2% EMS Technologies, Inc. * MasTec, Inc. * Transportation2.3% Genco Shipping & Trading Ltd. * Landstar System, Inc. Total common stocks (cost $268,301,190) Repurchase agreement- 1.5%(a) Repurchase agreement with Fixed Income Clearing Corporation, dated January 29, 2010 @ 0.01% to be repurchased at $5,223,004 on February 1, 2010, collateralized by $5,320,000 United States Treasury Notes, 3.125% due October 31, 2016 (market value $5,395,414 including interest) (cost $5,223,000) Total investment portfolio (cost $273,524,190)100.5% (a) * Non-income producing security (a) Percentages indicated are based on net assets of $340,811,479. ADR - American depository receipt REIT - Real estate investment trust Eagle Series Trust 1-31-10 NOTE 1 | Organization and investment objective The Eagle Series Trust (the “Trust”) is organized as a Massachusetts business trust and is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The Trust offers shares in the following series (each a “Fund” and collectively the “Funds”) and are advised by Eagle Asset Management, Inc. (“Eagle” or “Manager”). • The Eagle International Equity Fund (“International Equity Fund”) seeks capital appreciation principally through investment in a portfolio of international equity securities, • The Eagle Large Cap Core Fund (“Large Cap Core Fund”) seeks long-term growth through capital appreciation, • The Eagle Mid Cap Growth Fund (“Mid Cap Growth Fund”) seeks long-term capital appreciation, • The Eagle Mid Cap Stock Fund (“Mid Cap Stock Fund”) seeks long-term capital appreciation, • The Eagle Small Cap Core Value Fund (“Small Cap Core Value Fund”) seeks capital growth, and • The Eagle Small Cap Growth Fund (“Small Cap Growth Fund”) seeks long-term capital appreciation. The Eagle Family of Funds consist of the Eagle Capital Appreciation Fund, Eagle Growth & Income Fund, Eagle Series Trust and the Eagle Cash Trust. Members of the Boards of Trustees (“Boards of Trustees” or the “Boards”) for the Trusts may serve as Trustees for one or more of the Eagle Family of Funds. Class offerings The Trust is authorized and currently offers Class A, Class C, Class I, Class R-3 and Class R-5 shares to qualified buyers. • Class A shares are sold at a maximum front-end sales charge of 4.75%. Class A share investments greater than $1 million, which are not sold subject to a sales charge, may be subject to a contingent deferred sales charge (“CDSC”) of 1% of the lower of net asset value (“NAV”) or purchase price if redeemed within 18 months of purchase. • Class C shares are sold subject to a CDSC of 1% of the lower of NAV or purchase price if redeemed prior to one year of purchase. • Class I, Class R-3 and Class R-5 shares are each sold without a front-end sales charge or a CDSC to qualified buyers. NOTE 2 | Significant accounting policies Use of estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures. Actual results could differ from those estimates and those differences could be material. Valuation of securities The price of each Fund’s shares is based on the NAV per share of each class of the Fund. Each Fund determines the NAV of its shares on each day the New York Stock Exchange (“NYSE”) is open for business, as of the close of the regular trading session (typically 4:00 p.m. Eastern Time), or earlier NYSE closing time that day. If the NYSE or other securities exchange modifies the closing price of securities traded on that exchange after the NAV is calculated, the Manager is not required to recalculate the NAV. Generally, the Funds value portfolio securities for which market quotations are readily available at market value; however, a Fund may adjust the market quotation price to reflect events that occur between the close of those markets and the time of the Fund’s determination of the NAV. A market quotation may be considered unreliable or unavailable for various reasons, such as: • The quotation may be stale; • The quotation may be unreliable because the security is not traded frequently; • Trading on the security ceased before the close of the trading market; • Security is newly issued; • Issuer specific events occurred after the security ceased trading; or Eagle Series Trust 1-31-10 • Because of the passage of time between the close of the market on which the security trades and the close of the NYSE. Issuer specific events may cause the last market quotation to be unreliable. Such events may include: • A merger or insolvency; • Events which affect a geographical area or an industry segment, such as political events or natural disasters; or • Market events, such as a significant movement in the U.S. market. Both the latest transaction prices and adjustments are furnished by an independent pricing service subject to supervision by the Boards. The Funds value all other securities and assets for which market quotations are unavailable or unreliable at their fair value in good faith using procedures (“Procedures”) approved by the Boards. A Fund may fair value small-cap securities, for example, that are thinly traded or illiquid. Fair value is that amount that the owner might reasonably expect to receive for the security upon its current sale. Fair value requires consideration of all appropriate factors, including indications of fair value available from pricing services. A fair value price is an estimated price and may vary from the prices used by other mutual funds to calculate their NAV. Fair value pricing methods, Procedures and pricing services can change from time to time as approved by the Boards. Pursuant to the Procedures, the Boards have delegated the day-to-day responsibility for applying and administering the Procedures to a valuation committee comprised of certain officers of the Trusts and other employees of the Manager (“Valuation Committee”). The composition of this Valuation Committee may change from time to time. There can be no assurance, however, that a fair value price used by a Fund on any given day will more accurately reflect the market value of a security or securities than the market price of such security or securities on that day. Fair value pricing may deter shareholders from trading the Fund shares on a frequent basis in an attempt to take advantage of arbitrage opportunities resulting from potentially stale prices of portfolio holdings. However, it cannot eliminate the possibility of frequent trading. Fair value measurements The Funds utilize a three level hierarchy of inputs to establish a classification of fair value measurements. The three levels are defined below: Level 1—Valuations based on quoted prices for identical securities in active markets, Level 2—Valuations based on quoted prices in markets that are not active for which all significant inputs are observable, either directly or indirectly, and Level 3—Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value each Fund’s NAV as of January 31, 2010. Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total International Equity Fund Foreign common stocks Advertising $- $- Aerospace/defense - - Agriculture - - Airlines - - Apparel - - Auto manufacturers - Auto parts & equipment - - Banks - Beverages - Broadcasting services/programs - - Building materials - Eagle Series Trust 1-31-10 Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total International Equity Fund (cont’d) Foreign common stocks (cont’d) Chemicals $- Coal - - Commercial services - Computers - Cosmetics/personal care - - Distribution/wholesale - - Diversified manufacturer - Electric - Electrical components & equipment - - Electronics - Engineering & construction - Environmental control - - Financial services - Food - Forest products & paper - - Gas - - Hand/machine tools - Healthcare products - Healthcare services - - Home furnishings - - Household products - Insurance - Internet - - Iron/steel - Leisure time - - Lodging - - Machinery - - Metal fabricate/hardware - - Mining - Miscellaneous manufacturer - - Multimedia - - Office/business equipment - Oil & gas - Oil & gas services - - Pharmaceuticals - Printing & publishing - - Real estate - REITs - - Retail - Semiconductors - Software - - Telecommunications - Television, cable & radio - - Toys/games/hobbies - - Transportation - Water - - Foreign preferred stocks Auto manufacturers - - Banks - - Eagle Series Trust 1-31-10 Quoted prices in active markets for identical assets Significant other observable inputs Significant unobservable inputs (Level 1) (Level 2) (Level 3) Total International Equity Fund (cont’d) Foreign preferred stocks (cont’d) Electric $- $- Food - - Household products - - Iron/steel - - Oil & gas - - Retail - - Investment companies Commodity fund - - Equity fund - Equity-linked notes (1) - - Other financial instruments (2) - - Total investment portfolio $- Large Cap Core Fund Domestic common stocks (1) $- $- Investment companies (1) - - Short term investments - - Total investment portfolio $- Mid Cap Growth Fund Domestic common stocks (1) $- $- Total investment portfolio $- $- Mid Cap Stock Fund Domestic common stocks (1) $- $- Foreign common stocks (1) - - Short term investments - - Total investment portfolio $- Small Cap Core Value Fund Domestic common stocks (1) $- $- Investment companies (1) - - Short term investments - - Total investment portfolio $- Small Cap Growth Fund Domestic common stocks (1) $- $- Short term investments - - Total investment portfolio $- (1) Please see the Investment Portfolio for detail by industry. (2) Other financial instruments include foreign forward currency contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. Specific types of securities are valued as follows: • Domestic exchange traded equity securities Market quotations are generally available and reliable for domestic exchange traded equity securities. If market quotations are not available or are unreliable, the Manager will value the security at fair value in good faith using the Procedures. Eagle Series Trust 1-31-10 • Foreign equity securities If market quotations are available and reliable for foreign exchange traded equity securities, the securities will be valued at the market quotations. Because trading hours for certain foreign securities end before the close of the NYSE, closing market quotations may become unreliable. Consequently, fair valuation of portfolio securities may occur on a daily basis. The Fund may fair value a security if certain events occur between the time trading ends on a particular security and the Fund’s NAV calculation. The Fund may also fair value a particular security if the events are significant and make the closing price unreliable. If an issuer specific event has occurred that Eagle determines, in its judgment, is likely to have affected the closing price of a foreign security, it will price the security at fair value. Eagle also utilizes a screening process from a pricing vendor to indicate the degree of certainty, based on historical data, that the closing price in the principal market where a foreign security trades is not the current market value as of the close of the NYSE. Securities and other assets quoted in foreign currencies are valued in U.S. dollars based on exchange rates provided by a pricing service. The pricing vendor, pricing methodology or degree of certainty may change from time to time. Fund securities primarily traded on foreign markets may trade on days that are not business days of the Fund. Because the NAV of fund shares is determined only on business days of the Fund, the value of the portfolio securities of a Fund that invests in foreign securities may change on days when you will not be able to purchase or redeem shares of the Fund. • Fixed income securities Government, corporate, asset-backed bonds, municipal bonds and convertible securities, including high yield or junk bonds, normally are valued on the basis of prices provided by independent pricing services. Prices provided by the pricing services may be determined without exclusive reliance on quoted prices, and may reflect appropriate factors such as institution-size trading in similar groups of securities, developments related to special securities, dividend rate, maturity and other market data. If the prices provided by the pricing service and independent quoted prices are unreliable, the Valuation Committee will fair value the security using the Procedures. • Short-term securities The amortized cost method of security valuation is used by the Fund (as set forth in Rule 2a-7 under the Investment Company Act of 1940, as amended) for short-term investments (investments that have a maturity date of 60 days or less). The amortized cost of an instrument is determined by valuing it at cost as of the time of purchase and thereafter accreting/amortizing any purchase discount/premium at a constant rate until maturity. Amortized cost approximates fair value. Derivative instruments The Funds have adopted the provisions of FASB Accounting Standards CodificationTM ASC 815-10-50. The new requirement amends and expands the disclosure requirement related to derivative instruments, to provide users of financial statements with an enhanced understanding of the use of derivative instruments by a Fund and how these derivatives affect the financial position, financial performance and cash flows of the Fund.This Statement requires qualitative disclosures about the objectives and strategies for using derivative instruments, quantitative disclosures about the fair value of, and gains and losses on, derivative instruments, as well as disclosures about credit-risk-related contingent features in derivative agreements. During the period ended January 31, 2010, the International Equity Fund engaged in limited derivative activity. The contract amounts in the Investment Portfolio are representative of typical volumes. Fair values of derivative instruments for the International Equity Fund as of January 31, 2010 are as follows: Asset derivatives Liability derivatives Type of derivative Balance Sheet Location Fair value Balance Sheet Location Fair value Forward foreign currency contracts Unrealized gain on forward foreign currency contracts Unrealized loss on forward foreign currency contracts $- Eagle Series Trust 1-31-10 The effect of derivative instruments on the International Equity Fund’s Statement of Operations for the period ended January 31, 2010 is as follows: Type of derivative Location of gain (loss) on derivatives recognized in income Realized gain (loss) on derivatives recognized in income Change in unrealized appreciation (depreciation) on derivatives recognized in income Forward foreign currency contracts Net realized gain (loss) on foreign currency transactions/Net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies $354,146 Foreign currency transactions The books and records of each Fund are maintained in U.S. dollars. Foreign currency transactions are translated into U.S. dollars on the following basis: (i) market value of investment securities, other assets and other liabilities at the daily rates of exchange, and (ii) purchases and sales of investment securities, dividend and interest income and certain expenses at the rates of exchange prevailing on the respective dates of such transactions. The Fund does not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the investments. Such fluctuations are included with the net realized and unrealized gains and losses from investment transactions. Net realized gain (loss) from foreign currency transactions and the net change in unrealized appreciation (depreciation) on translation of assets and liabilities denominated in foreign currencies include gains and losses between trade and settlement date on securities transactions, gains and losses arising from the purchase and sale of forward foreign currency contracts and gains and losses between the ex and payment dates on dividends, interest and foreign withholding taxes. Forward foreign currency contracts Each of the Funds except the Small Cap Growth Fund is authorized to enter into forward foreign currency contracts which are used primarily to hedge against foreign currency exchange rate risk on its non-U.S. dollar denominated investment securities. Forward foreign currency contracts are translated to U.S. dollars using forward exchange rates provided by a pricing service as of the close of the NYSE on each valuation day, and the unrealized gain or loss is included in the Statement of Assets and Liabilities. When the contracts are closed, the gain or loss is realized. Realized and unrealized gains and losses are included in the Statements of Operations. Risks may arise from unanticipated movements in the currency’s value relative to the U.S. dollar and from the possible inability of counter-parties to meet the terms of their contracts. Real estate investment trusts (“REITs”) There are certain additional risks involved in investing in REITs. These include, but are not limited to, economic conditions, changes in zoning laws, real estate values, property taxes and interest rates. Dividend income is recorded at the Manager’s estimate of the income included in distributions from the REIT investments. Distributions received in excess of the estimated amount are recorded as a reduction of the cost of the investments. The actual amounts of income, return of capital and capital gains are only determined by each REIT after the fiscal year end and may differ from the estimated amounts. Repurchase agreements Each Fund enters into repurchase agreements whereby a Fund, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount of at least 100% of the resale price. Repurchase agreements involve the risk that the seller will fail to repurchase the security, as agreed. In that case, each Fund will bear the risk of market value fluctuations until the security can be sold and may encounter delays and incur costs in liquidating the security. In the event of bankruptcy or insolvency of the seller, delays and costs may be incurred. Revenue recognition Investment security transactions are accounted for on a trade date basis. Dividend income is recorded on the ex-dividend date. Interest income is recorded on an accrual basis. Expenses Each Fund is charged for those expenses that are directly attributable to it, while other expenses are allocated proportionately among the Eagle Family of Funds based upon methods approved by the Boards. Expenses that are directly attributable to a specific class of shares, such as distribution fees, shareholder Eagle Series Trust 1-31-10 servicing fees and administrative fees, are charged directly to that class. Other expenses of each Fund are allocated to each class of shares based upon their relative percentage of net assets. The Funds have entered into an arrangement with the custodian whereby each Fund receives credits on uninvested cash balances which are used to offset a portion of each Fund’s expenses. These custodian credits are shown as “Expense offsets” in the Statements of Operations. Class allocations Each class of shares has equal rights to earnings and assets except that each class may bear different expense for administration, distribution and/or shareholder services. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. Distribution of income and gains Distributions of net investment income are made annually. Net realized gains from investment transactions during any particular year in excess of available capital loss carryforwards, which, if not distributed, would be taxable to the Fund, will be distributed to shareholders in the following fiscal year. Each Fund uses the identified cost method for determining realized gain or loss on investments for both financial and federal income tax reporting purposes. All dividends paid by each Fund from net investment income are deemed to be ordinary income for federal income tax purposes. Other In the normal course of business the Funds enter into contracts that contain a variety of representations and warranties, which provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund and/or its affiliates that have not yet occurred. However, based on experience, the risk of loss to each Fund is expected to be remote. NOTE 3 | Federal income taxes and distributions The Trust is treated as a single corporate taxpayer as provided for in the Tax Reform Act of 1986, as amended. Accordingly, no provision for federal income taxes is required since the Funds intend to continue to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute to shareholders all of its taxable income and gains. Federal income tax regulations differ from generally accepted accounting principles; therefore, distributions determined in accordance with tax regulations may differ significantly in amount or character from net investment income and realized gains for financial reporting purposes. Financial reporting records are adjusted for permanent book/ tax differences to reflect tax character; these adjustments have no effect on net assets or NAV per share. Financial reporting records are not adjusted for temporary differences. As of January 31, 2010, the identified cost of investments in securities owned by each Fund for federal income tax purposes were as follows: Identified cost International Equity Fund $104,993,091 Large Cap Core Fund 127,260,866 Mid Cap Growth Fund 120,830,509 Mid Cap Stock Fund 1,359,648,896 Small Cap Core Value Fund 43,123,978 Small Cap Growth Fund 277,128,107 As of January 31, 2010, the net unrealized appreciation (depreciation) of investments in securities owned by each Fund were as follows: Unrealized appreciation Unrealized depreciation Net unrealized appreciation (depreciation) International Equity Fund $17,129,245 $(658,509) Large Cap Core Fund 13,276,088 1,893,340 Mid Cap Growth Fund 31,647,920 28,265,575 Mid Cap Stock Fund 116,423,658 63,807,822 Small Cap Core Value Fund 20,643,074 20,180,264 Small Cap Growth Fund 81,102,763 65,590,190 NOTE 4 | Subsequent events The Manager has evaluated subsequent events through January 31, 2010, and determined that no material events or transactions would require recognition or disclosure in the Funds’ financial statements. Item 2. Controls and Procedures (a) Based on an evaluation of the disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940), the Principal Executive Officer and Principal Financial Officer of Eagle Series Trust have concluded that such disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) There was no change in the internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) of Eagle Series Trust that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, its internal controls over financial reporting. Item 3. Exhibits (a) Certifications of thePrincipal Executive Officer and Principal Financial Officer of Eagle Series Trust as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAGLE SERIES TRUST Date:March25, 2010 /s/ J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. EAGLE SERIES TRUST Date:March25, 2010 /s/ J. Cooper Abbott J. Cooper Abbott Principal Executive Officer Date:March25, 2010 /s/ M. Lisa Crater M. Lisa Crater Principal Financial Officer
